Citation Nr: 1330161	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  10-08 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether the reduction in the disability rating for posttraumatic stress disorder (PTSD) from 100 percent to 50 percent was proper.  

2. Whether the reduction in the disability rating for lumbar strain from 20 percent to 10 percent was proper.  

3. Whether the discontinuance of special monthly compensation based on housebound criteria was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from January 2002 to January 2007 and received a Combat Infantryman Badge.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision by the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO decreased the service-connected PTSD rating from 100 to 50 percent and the service-connected lumbar strain from 20 to 10 percent, effective June 1, 2009.  Also, entitlement to special monthly compensation based on housebound criteria was discontinued from June 1, 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

A February 2008 VA primary care record shows that the Veteran was currently in the Army Reserve but was "getting med boarded."  A January 2009, VA examination report notes the Veteran was to be discharged from the Reserves soon because he not deployable and was in the process of medical separation.  The medical board report is needed in order to evaluate whether the rating reductions were warranted.  38 C.F.R. §§ 3.343(a), 3.344(c) (2013).

Accordingly, the case is REMANDED for the following action: 

1. Obtain all of the Veteran's Army Reserve treatment and personnel records, including medical board reports and examinations.  

Efforts to obtain these records must continue until they are obtained, unless it is reasonably certain that they do not exist or that further efforts would be futile.

If any records cannot be obtained, the Veteran should be so informed and told of the efforts made to obtain the records and any further actions that will be taken with regard to the issues on appeal.

2.  If the benefit sought remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

